Denied and Opinion Filed February 8, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01012-CV

                     IN RE TONY LAMAR VANN, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-07180

                        MEMORANDUM OPINION
                 Before Justices Pedersen, III, Carlyle, and Garcia
                            Opinion by Justice Carlyle
      In his November 18, 2020 petition for writ of mandamus, relator challenges

the trial court’s postponement of his jury trial. Because relator has not submitted an

adequate record, we deny the petition because we are unable to conduct a meaningful

review of his claims. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Having denied

the petition, we also deny relator’s stay motion as moot.




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE
201012F.P05